DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the amendment filed after final dated 4/27/2021.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 18-19 directed to an invention non-elected without traverse.  Accordingly, claims 18-19 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cory Schug on 5/3/2021.
The application has been amended as follows:
Change claim 3 to read as follows: 
The assembly of Claim 1, wherein the one or more inserts comprise a fluid conduit.
	Cancel claims 18-19.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance
Independent claim 1 is directed to an assembly comprising a vessel, a vessel closure sealingly engaged to an opening of the vessel, the vessel closure comprising top wall and a sidewall, the top wall including one or more apertures and one or more inserts extending through the one or more apertures, and a respiratory assembly configured to allow respiration of the vessel to an outside environment and comprising a housing engaged with the top wall to secure the housing to the vessel closure and one or more gas permeable membranes engaged with the housing and positioned flush with or below the top wall when the housing is secured to the vessel closure. Oldenburg et al. (US Patent Application Publication 2009/0176301) discloses a vessel having a vessel closure comprising a top wall and side wall and a housing engaged with the top wall to secure the housing to the vessel closure, with a gas permeable membrane engaged with the housing, as discussed in the prior Office Action; however, Oldenburg et al. is silent as to the gas permeable membrane being positioned flush or below the top wall when the housing is secured to the closure. Each of Kley et al. (WO 2005105977) and Page et al. (US Patent 2,186,908) disclose a vessel comprising a vessel closure engaged to a top opening of the vessel, the vessel closure comprising a gas permeable filter flush with a top wall of the vessel closure (in the case of Kley et al.) or below a top wall of the vessel closure (in the case of Page et al.); however, neither Kley et al. nor Page et al. disclose a housing as claimed. There is no disclosure or teaching in the prior art, taken alone or in combination, or the claimed vessel closure and respiratory assembly, within the claim environment. 
Independent claim 13 is directed to an assembly comprising a vessel, a vessel closure sealingly engaged to an opening of the vessel, the vessel closure comprising top wall and a sidewall, the top wall including one or more apertures and one or more inserts extending through the one or more apertures, and a respiratory assembly configured to allow respiration of the vessel to an outside environment and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799